IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-0243-20


                           SANDRA JEAN MELGAR, Appellant

                                                v.

                                  THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE FOURTEENTH COURT OF APPEALS
                          HARRIS COUNTY

               Per curiam. NEWELL and WALKER, JJ., dissented.

                                         OPINION

       We granted Appellant’s petition for discretionary review to decide whether the evidence was

legally sufficient to support Appellant’s murder conviction. Having considered the parties’ briefs

and the record, however, we conclude that our decision to grant review was improvident. We

therefore dismiss Appellant’s petition for discretionary review as improvidently granted.

Delivered: June 22, 2022
Do not publish